Exhibit 10.1 COMMON STOCK PURCHASE AGREEMENT Dated as of August 16, 2011 by and between EMCORE CORPORATION and COMMERCE COURT SMALL CAP VALUE FUND, LTD. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 ARTICLE II PURCHASE AND SALE OF COMMON STOCK 1 Section 2.1. Purchase and Sale of Stock 1 Section 2.2. Closing Date; Settlement Dates 2 Section 2.3. Initial Public Announcements and Required Filings 2 ARTICLE III FIXED REQUEST TERMS 3 Section 3.1. Fixed Request Notice 3 Section 3.2. Fixed Requests 3 Section 3.3. Share Calculation. 6 Section 3.4. Limitation of Fixed Requests 7 Section 3.5. Reduction of Commitment 7 Section 3.6. Below Threshold Price. 7 Section 3.7. Settlement 8 Section 3.8. Reduction of Pricing Period; End of Pricing Period If Alternative Fixed Amount Requested. 8 Section 3.9. Failure to Deliver Shares 9 Section 3.10. Certain Limitations 9 Section 3.11. Trading Market Regulation 10 ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR 11 Section 4.1. Organization and Standing of the Investor 11 Section 4.2. Authorization and Power 11 Section 4.3. No Conflicts 11 Section 4.4. Investment Purpose 12 Section 4.5. Accredited Investor Status 12 Section 4.6. Reliance on Exemptions 12 Section 4.7. Information 12 Section 4.8. No Governmental Review 13 Section 4.9. No General Solicitation 13 Section 4.10. Not an Affiliate 13 Section 4.11. Statutory Underwriter Status 13 Section 4.12. Resales of Securities 13 ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY 14 Section 5.1. Organization, Good Standing and Power 14 Section 5.2. Authorization, Enforcement 14 Section 5.3. Capitalization 14 Section 5.4. Issuance of Securities 15 Section 5.5. No Conflicts 15 i Section 5.6. Commission Documents, Financial Statements 16 Section 5.7. Subsidiaries 18 Section 5.8. No Material Adverse Effect 18 Section 5.9. No Undisclosed Liabilities 18 Section 5.10. No Undisclosed Events or Circumstances 18 Section 5.11. Indebtedness; Solvency 18 Section 5.12. Title To Assets 19 Section 5.13. Actions Pending 19 Section 5.14. Compliance With Law 20 Section 5.15. Certain Fees 20 Section 5.16. Disclosure 20 Section 5.17. Operation of Business 21 Section 5.18. Environmental Compliance 21 Section 5.19. Material Agreements 22 Section 5.20. Transactions With Affiliates 22 Section 5.21. Employees 23 Section 5.22. Use of Proceeds 23 Section 5.23. Investment Company Act Status 23 Section 5.24. ERISA 23 Section 5.25. Taxes 23 Section 5.26. Insurance 24 Section 5.27. U.S. Real Property Holding Corporation 24 Section 5.28. Exemption from Registration; Valid Issuances 24 Section 5.29. No General Solicitation or Advertising 24 Section 5.30. No Integrated Offering 24 Section 5.31. Dilutive Effect 25 Section 5.32. Manipulation of Price 25 Section 5.33. Securities Act 25 Section 5.34. Listing and Maintenance Requirements 25 Section 5.35. Application of Takeover Protections 26 Section 5.36. Acknowledgement Regarding Investor’s Acquisition of Securities 26 ARTICLE VI ADDITIONAL COVENANTS 26 Section 6.1. Securities Compliance 26 Section 6.2. Reservation of Common Stock 26 Section 6.3. Registration and Listing 27 Section 6.4. Compliance with Laws. 27 Section 6.5. Keeping of Records and Books of Account; Foreign Corrupt Practices Act. 27 Section 6.6. Limitations on Holdings and Issuances 28 Section 6.7. Other Agreements and Alternate Transactions. 28 Section 6.8. Corporate Existence 31 Section 6.9. Fundamental Transaction 31 Section 6.10. Delivery of Registration Statement and Prospectus; Subsequent Changes 31 Section 6.11. Amendments to the Registration Statement; Prospectus Supplements 32 Section 6.12. Stop Orders 32 Section 6.13. Selling Restrictions. 33 ii Section 6.14. Effective Registration Statement 33 Section 6.15. Blue Sky 33 Section 6.16. Non-Public Information 34 Section 6.17. Broker/Dealer 34 Section 6.18. Disclosure Schedule. 34 ARTICLE VII CONDITIONS TO CLOSING AND CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES 35 Section 7.1. Conditions Precedent to Closing 35 Section 7.2. Conditions Precedent to a Fixed Request 36 ARTICLE VIII TERMINATION 39 Section 8.1. Termination 39 Section 8.2. Other Termination 39 Section 8.3. Effect of Termination 40 ARTICLE IX INDEMNIFICATION 41 Section 9.1. Indemnification of Investor 41 Section 9.2. Indemnification Procedures 42 ARTICLE X MISCELLANEOUS 43 Section 10.1. Fees and Expenses. 43 Section 10.2. Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial. 45 Section 10.3. Entire Agreement; Amendment 46 Section 10.4. Notices 46 Section 10.5. No Waivers 47 Section 10.6. Headings 47 Section 10.7. Construction 47 Section 10.8. Successors and Assigns 48 Section 10.9. No Third Party Beneficiaries 48 Section 10.10. Governing Law 48 Section 10.11. Survival 48 Section 10.12. Counterparts 48 Section 10.13. Publicity 49 Section 10.14. Severability 49 Section 10.15. Further Assurances 49 Annex I.Definitions iii COMMON STOCK PURCHASE AGREEMENT This COMMON STOCK PURCHASE AGREEMENT is made and entered into as of August 16, 2011 (this “Agreement”), by and between Commerce Court Small Cap Value Fund, Ltd., a business company incorporated under the laws of the British Virgin Islands (the “Investor”), and EMCORE Corporation, a corporation organized and existing under the laws of the State of New Jersey (the “Company”). RECITALS WHEREAS, the parties desire that, upon the terms and subject to the conditions and limitations set forth herein, the Company may issue and sell to the Investor, from time to time as provided herein, and the Investor shall purchase from the Company, up to the lesser of (i) $50,000,000 of newly issued shares of the Company’s common stock, no par value (“Common Stock”), and (ii) the Trading Market Limit (except to the extent the Trading Market Limit shall be inapplicable as expressly provided in Section 3.11); and WHEREAS, such investments will be made in reliance upon the provisions of Section4(2) of the Securities Act (“Section4(2)”) and Rule 506 of RegulationD promulgated by the Commission under the Securities Act (“RegulationD”), and upon such other exemption from the registration requirements of the Securities Act as may be available with respect to any or all of the investments in Common Stock to be made hereunder; and WHEREAS, the parties hereto are concurrently entering into a Registration Rights Agreement in the form of ExhibitA hereto (the “Registration Rights Agreement”), pursuant to which the Company shall register the Registrable Securities (as defined in the Registration Rights Agreement), upon the terms and subject to the conditions set forth therein; and WHEREAS, in consideration for the Investor’s execution and delivery of this Agreement, the Company is concurrently causing its transfer agent to issue to the Investor the Commitment Shares, upon the terms and subject to the conditions set forth in this Agreement; NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE I DEFINITIONS Capitalized terms used in this Agreement shall have the meanings ascribed to such terms in Annex I hereto, and hereby made a part hereof, or as otherwise set forth in this Agreement. ARTICLE II PURCHASE AND SALE OF COMMON STOCK Section 2.1.Purchase and Sale of Stock.Upon the terms and subject to the conditions of this Agreement, during the Investment Period, the Company in its discretion may issue and sell to the Investor, and the Investor shall purchase from the Company, up to the lesser of (i) $50,000,000 (the “Total Commitment”) of duly authorized, validly issued, fully paid and nonassessable shares of Common Stock and (ii) the Trading Market Limit (except to the extent the Trading Market Limit shall be inapplicable as expressly provided in Section 3.11) (the “Aggregate Limit”), by the delivery to the Investor of not more than 24 separate Fixed Request Notices as provided in Article III hereof. Section 2.2.Closing Date; Settlement Dates. This Agreement shall become effective and binding (the “Closing”) upon payment of the Document Preparation Fee on or prior to the Closing Date pursuant to Sections 7.1 and 10.1, the delivery of irrevocable instructions to issue the Commitment Shares to the Investor or its designees as provided in Sections 7.1 and 10.1, the delivery of counterpart signature pages of this Agreement and the
